Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


AFCP 2.0 Request
Applicant’s request for entry into AFCP 2.0 is acknowledged, but is denied because the response cannot be reviewed and a search conducted in the limited amount of time authorized for this pilot program. Therefore, the response is being reviewed under pre-pilot practice. Specifically, the new features in the independent claim such as removing the precursor of formula I would require a search that would be too long and complex for the time allotted. 

Continuation of Box 3:
The proposed amendment to claim 5 removing the precursor of formula I raises new issues that would require further consideration and/or search by the Examiner because the Final Rejection of 8/18/2021 was based on using the precursor of formula I and the removal of the precursor would change the basis of the rejection.  

Continuation of Box 12:
	Applicant’s arguments are directed to the newly proposed features of claim 5 and since the amendment is not entered, these arguments are not addressed herein. Therefore, the claims are rejected for the reasons provided in the Final Office Action dated 8/18/2021.



Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA D MCCLURE whose telephone number is (571)272-9761. The examiner can normally be reached Monday-Friday, 8:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 571-272-5166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-





/CHRISTINA D MCCLURE/Examiner, Art Unit 1718                                       

                                                                                                                                                                 
/KATHERINE A BAREFORD/Primary Examiner, Art Unit 1718